[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT         FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              August 18, 2005
                               No. 04-14175
                                                            THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                   D.C. Docket No. 03-00008-CR-T-23-TGW

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

      versus

ZEFERINO CARLOS,
a.k.a. Roberto Sanchez Miranda,
a.k.a. Carlos Zeferino,
                                                        Defendant-Appellant.

                        __________________________

               Appeal from the United States District Court for the
                           Middle District of Florida
                         _________________________

                               (August 18, 2005)

Before ANDERSON, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Mark W. Ciaravella, appointed counsel for Zeferino Carlos in this direct

criminal appeal, has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct.      Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Carlos’s conviction and sentence

are AFFIRMED.




                                        2